Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Certified copies of the priority documents have been received in Application No.  16070749.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 – 14, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 2, 3 – 9, 9, 10, 16  respectively of U.S. Patent No. 11166165. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are contained in or substantially similar to the corresponding claims of US 11166165.
Claim 2 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1 of U.S. Patent No. 11166165 in view of CN103517277A.

Regarding claim 2, all limitations of claim 2  (i.e. claim 1 + claim 2) are disclosed by  claim 1 of US 11166165, except the circuitry is further configured to configure the UE to measure the spectrum utilization information.
In the same field of endeavor, CN103517277A discloses the circuitry is further configured to configure the UE to measure the spectrum utilization information (claim 3 discloses terminal equipment does interference measurement on idle frequency band”; [0050]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by CN103517277A in US 11166165 because the UE doing the measurements would allow the system to know which channel are best for the UE, as is well known in the art.

Claim 3 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1 of U.S. Patent No. 11166165 in view of Li et al. 

Regarding claim 3, al limitations of claim 3  (i.e. claim 1 + claim 3) are disclosed by  claim 1 of US 11166165, except measuring received signal power on preconfigured Orthogonal Frequency Division Multiplexing (OFDM) symbols.
In the same field of endeavor, however, Li discloses measuring received signal power on preconfigured Orthogonal Frequency Division Multiplexing (OFDM) symbols ([0061], last 8 lines).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Li in the system of US 11166165 because this would allow spectrum allocation/management to be used on OFDM systems.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2, 4 - 18  are rejected under 35 U.S.C. 103 as being unpatentable over CN103517277A (which has been provided in the International Search Report).

Regarding claim 1, CN103517277A discloses an electronic device (Title), comprising:
circuitry (Abstract discloses cognitive radio system, circuitry inherent) configured to:
acquire spectrum utilization information on a predetermined bandwidth from a user equipment (UE) (claim 3 discloses terminal equipment does interference measurement on idle frequency band”; [0050]; [0096] discloses use  of a “spectrum sensing module”; [0097] – [0105] discloses further details of spectrum management);
determine, according to the spectrum utilization information, probability information indicating a probability of getting spectrum resources on the predetermined bandwidth  (Abstract discloses “the frequency spectrum quality of the idle frequency band is evaluated according to the interference measuring information, according to an evaluation result”; [0135]; wherein the probability of getting spectrum resources is high if the interference is low and vice versa); 
and adjust, based on the probability information, spectrum sensing parameters on the predetermined bandwidth for the UE   ([0135] discloses use of communication capacity or system closest to desired spectral bandwidth; claim 8 discloses use of threshold, wherein interference should be less than the threshold),
wherein the spectrum sensing parameters comprise an energy detection threshold for spectrum sensing (claim 8; energy detection interpreted as the interference energy detection),
and the spectrum utilization information indicates adjacent channel interference ([0024] discloses adjacent channel leakage; Fig. shows adjacent channel leakage).
As stated above, probability of getting spectrum resources is high if the interference is low and vice versa. Though, CN103517277A doesn’t explicitly disclose use of the word probability, it is obvious to one of ordinary skill in the art that if the interference is low, the probability of getting spectrum is high and vice versa. Therefore, determining a probability is equivalent to determining the interference level. As per Rationales for Obviousness (MPEP 2143, rationale B), probability calculation can be substituted by an interference valuation to obtain equivalent results.


Regarding claim 2, CN103517277A discloses the circuitry is further configured to configure the UE to measure the spectrum utilization information (claim 3 discloses terminal equipment does interference measurement on idle frequency band”; [0050]).

Regarding claim 4, CN103517277A discloses the circuitry is configured to acquire the spectrum utilization information from the UE in a predetermined region  (claim 6 discloses “determine the message capacity of described idle frequency band”; wherein the predetermined region is interpreted as the idle frequency band).

Regarding claim 5, CN103517277A discloses the spectrum utilization information comprises at least one of: information of actual activation status of each cell in the predetermined region after spectrum sensing, throughput in the predetermined region, and a signal to noise ratio in the predetermined region (claim 6 discloses “determine the message capacity of described idle frequency band”; wherein throughput would be the message capacity).
 
Regarding claim 6, CN103517277A discloses  the spectrum sensing parameters further comprise at least one of: time duration for spectrum sensing, the number of nodes involved in sensing, and a judgment criterion of spectrum sensing in a case of distributed spectrum sensing  (claim 8 discloses use of threshold, wherein interference should be less than the threshold; wherein the judgment criterion of spectrum sensing is interpreted as the interference threshold).

Regarding claim 7, CN103517277A discloses the circuity is further configured to: acquire information indicating an identifier of each cell in the predetermined region; and determine, based on the information indicating the identifier of each cell, whether a cell in an active state and a cell failing to be activated are systems of a same type, and the adjusting is performed in a case of determining that the cell in the active state and the cell failing to be activated are the systems of the same type  (claim 5 discloses using the message capacity of the idle frequency band as an index; wherein the identifier is the index and the active/inactive is determined by the message capacity).


Regarding claim 8, CN103517277A discloses the circuity is further configured to adjust, in a case that the probability deviates from an expected value, the spectrum sensing parameters in the predetermined region (claim 8 discloses use of threshold, wherein if the interference is less than a threshold the band can be used and vice versa. As this is ongoing, as the interference changes, the band may become available or unavailable).


Regarding claim 9, CN103517277A discloses the circuitry is further configured to perform the adjusting based on a preset system model   (claim 8 discloses comparing to a threshold, wherein the model is interpreted as comparing with the threshold).


Regarding claim 10, CN103517277A discloses the preset system model comprises at least one of: a channel model, a service model, a model of probability for 25spectrum activation of the UE in the predetermined region, and a geographical location model (analyzed same as in claims 1 and 9; wherein the model of probability is interpreted as the interference comparison to a threshold).

 
Regarding claim 11, CN103517277A does not explicitly disclose different expected values of probability are set for wireless communication systems with different priority levels of -41 -Attorney Docket No. 10125USO2CON utilizing a spectrum.
However, this follows obviously from claim 1, i.e. is inherent. Since different channels have different interference, they can be ranked according to least interference and hence priority levels. As per Rationales for Obviousness (MPEP 2143, Rationales E, F), this is obvious to try or an obvious variation and would be useful if more than one channel had to be selected for transmission.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to rank according to interference, with a channel having the least interference given the highest probability. This ensures that the best available channels are used.

Regarding claim 12, CN103517277A doesn’t explicitly discloses the circuity is further configured to: in a case of the probability being higher than the expected value, decrease the energy detection threshold.
However, this is merely adjusting the threshold value based on interference power and can be easily done by one of ordinary skill in the art. As per Rationales for Obviousness (MPEP 2143,. Rationales E, F), this is obvious to try or an obvious variation has a high chance of success. Setting a low threshold in an environment where interference is low is obvious to match the threshold and vice versa. Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to adapt the threshold according to the interference level, so that channels can be distinguished based on interference, else all channels would be either below or above the threshold and would be indistinguishable.


Claim 13 is similarly analyzed as claim 12, with claim 13 reciting increasing the threshold. The same argument applies to adjusting (i.e, increasing/decreasing) the threshold.

Regarding claim 14, CN103517277A discloses explicitly disclose the predetermined frequency band is an unlicensed frequency band, and the circuity is further configured to acquire the spectrum utilization information via wireless communication in a licensed frequency band.
However, CN103517277A method is applicable to a general frequency band since CN103517277A performs the method for any frequency band. Therefore, extending it to licensed and unlicensed frequency bands is obvious variation and obvious to try. As per Rationales for Obviousness (MPEP 2143, Rationales E  & F), this is not considered patentable.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use it for unlicensed and licensed bands, as these are commonly used bands  and extending use to these bands makes the procedure more versatile.

Regarding claim 15, CN103517277A discloses the circuitry is further configured to transmit, to the UE, an instruction to change original spectrum sensing 20parameters of the UE to the adjusted spectrum sensing parameters   (claims 1 and 11; wherein in claim 1, step B the terminal makes measurements;  in claim 11, return to step A is made i.e.  iterative processing goes on and in each iteration, the base station instructs UE to make changes. Adjusting parameter e.g. threshold  is analyzed as in claims 12, 13 above).

Regarding claim 16, CN103517277A discloses the circuitry is further configured to receive, from a spectrum management apparatus that manages a wireless communication system, spectrum sensing parameters changing feedback indicating that the wireless communication system has been influenced by the UE using the adjusted spectrum sensing parameters ([0114] discloses in step s608, the spectrum management module sends the selected operating frequency to the base station reconfiguration unit; selected operating frequency made ins response to interference on channels). 

Regarding claim 17, CN103517277A does not disclose the circuitry is further configured to, in response to receiving the spectrum sensing parameters changing feedback, transmit, to the UE, an instruction to change the adjusted spectrum sensing parameters back to an original spectrum sensing parameter of the UE.
However, CN103517277A discloses adjusting the parameters (as in claim 1 above). Adjusting the spectrum sensing parameters back to an original spectrum sensing parameter is an obvious variation or obvious to try under Rationales for Obviousness (MPEP 2143, Rationales E, F). One of ordinary skill in the art would want to adjust back to the original parameters if the new parameters gave worse results than the original parameters or in case a reset is needed. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to revert back to the original spectrum sensing parameter for the above reasons. 

Claim 18 is similarly analyzed as claim 1, with claim 18 reciting equivalent method limitations.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN103517277A (which has been provided in the International Search Report) in view of Li et al. (CN101821985A). 


Regarding claim 3, CN103517277A discloses use of OFDM ([0002]) and spectrum utilization (claim 3 discloses terminal equipment does interference measurement on idle frequency band”; [0050]; [0096] discloses use  of a “spectrum sensing module”).
CN103517277A does not disclose measuring received signal power on preconfigured Orthogonal Frequency Division Multiplexing (OFDM) symbols.
In the same field of endeavor, however, Li discloses measuring received signal power on preconfigured Orthogonal Frequency Division Multiplexing (OFDM) symbols ([0061], last 8 lines).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Li in the system of CN103517277A because this would allow spectrum allocation/management to be used on OFDM systems. 

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to spectrum/resource allocation:

Zhou et al.  (US 20100003922) discloses system and method for scheduling of Spectrum Sensing in Cognitive Radio Systems.
Scott (US 4,717,914) discloses uses of clock circuits in converting serial to parallel data.
Larsson et al. (US 9001674) discloses method of sensing.
Hottinen (US 8909270) discloses avoiding interference in cognitive radio communications.
Ben Letaief et al. (US 20090207735) discloses robust cooperative spectrum sensing for cognitive radios.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632